Exhibit 99.1 ARC Resources Ltd. confirms November 15, 2011 dividend amount CALGARY, Oct. 17, 2011 /CNW/ - (ARX - TSX) ARC Resources Ltd. ("ARC") confirms that a dividend of $0.10 per share designated as an eligible dividend will be paid on November 15, 2011 to shareholders of record on October 31, 2011. The ex-dividend date is October 27, 2011. As at October 17, 2011 the trailing twelve-month payments to investors, including the October 17, 2011 payment, total $1.20 per share. ARC is one of Canada's largest conventional oil and gas companies with an enterprise value of approximately $7.5 billion. ARC's common shares trade on the TSX under the symbol ARX. ADVISORY - In the interests of providing ARC shareholders and potential investors with information regarding ARC, including management's assessment of ARC's future plans and operations, certain information contained in this document are forward-looking statements within the meaning of the "safe harbour" provisions of the United States Private Securities Litigation Reform Act of 1995 and the Ontario Securities Commission. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the plans, intentions or expectations upon which they are based will occur. By their nature, forward-looking statements involve numerous assumptions, known and unknown risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and other forward-looking statements will not occur, including those risks and uncertainties contained in ARC Resources Ltd.'s Annual Information Form filed at www.sedar.com, which may cause ARC's actual performance and financial results in future periods to differ materially from any estimates or projections of future performance or results expressed or implied by such forward-looking statements. ARC RESOURCES LTD. John P. Dielwart, Chief Executive Officer For further information: For further information about ARC Resources Ltd., please visit our website www.arcresources.com or contact: Investor Relations, E-mail:ir@arcresources.com Telephone: (403) 503-8600 Fax: (403) 509-6427 Toll Free 1-888-272-4900 ARC Resources Ltd. Suite 1200, 308 - 4th Avenue S.W. Calgary, AB T2P 0H7 CO: ARC Resources Ltd. CNW 11:50e 17-OCT-11
